
	

114 HR 537 IH: Truth in Obamacare Advertising Act of 2015
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 537
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mr. Womack (for himself, Mr. Crawford, Mr. Hill, Mr. Westerman, Mr. Jolly, Mr. Loudermilk, Mr. Rodney Davis of Illinois, Mr. Barr, Mr. Benishek, Mr. Nunnelee, Mr. Amodei, Mr. Joyce, Mr. Kelly of Pennsylvania, Mr. Mulvaney, Mr. Olson, Mr. Farenthold, Mr. Grothman, and Mr. Ribble) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require any communication using Federal funds to advertise or educate the public on certain
			 provisions of the Patient Protection and Affordable Care Act and the
			 Healthcare and Education Reconciliation Act of 2010 to state that such
			 communication was produced at taxpayer expense, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Truth in Obamacare Advertising Act of 2015. 2.Requirements for Advertisements of the Affordable Care Act (a)Identification of Cost to TaxpayersEach communication that is federally funded, directly or indirectly, to advertise or educate the public on the provisions described in subsection (c) or any programs, activities, requirements, or regulations established, funded, or authorized by such provisions, shall include a statement clearly indicating—
 (1)in the case of a printed communication, including mailings, signs, and billboards, that the communication is printed and published at taxpayer expense; or
 (2)in the case of a communication transmitted through radio, television, the Internet, or any means other than the means described in paragraph (1), that the communication is produced and disseminated at taxpayer expense.
				(b)Additional Requirements
 (1)Printed communicationAny statement required under subsection (a)(1) for a printed communication shall— (A)be of sufficient type size to be clearly readable by the viewer of the communication;
 (B)be contained in a printed box set apart from the other contents of the communication; and (C)be printed with a reasonable degree of color contrast between the background and the printed statement.
					(2)Audio, video, and Internet communication
 (A)Requirement for audio and video communicationAny statement required under subsection (a)(2) for an audio or video communication shall be conveyed in a clearly spoken manner.
 (B)Additional requirements for video communicationIn addition to the requirement in subparagraph (A), any statement required under subsection (a)(2) for a video communication shall—
 (i)be conveyed by a voice-over or screen view of the person making the statement; and (ii)appear in writing at the end of the communication in a clearly readable manner with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 4 seconds.
 (C)Requirements for e-mail communicationAny statement required under subsection (a)(2) for an e-mail communication shall— (i)be of sufficient type size to be clearly readable by the recipient of the communication;
 (ii)be set apart from the other contents of the communication; and (iii)be displayed with a reasonable degree of color contrast between the background and the statement.
 (c)Covered provisionsThe requirements in this section apply to the following provisions of Federal law: (1)Title I of the Patient Protection and Affordable Care Act (Public Law 111–148), including any amendments made by such title.
 (2)Any provision of the Patient Protection and Affordable Care Act that amends title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or otherwise expands, provides funding for, or modifies the Medicaid program under such title.
 (3)Subtitles A, C, and E of title I and subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), including any amendments made by such provisions.
				
